COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00438-CR
Style:                              Gregory Lamund Smith
                                    v. The State of Texas
Date motion filed*:                 January 4, 2014
Type of motion:                     Motion for extension of time to file reporter’s record (motion for new trial)
Party filing motion:                Court reporter
Document to be filed:               Reporter’s record (motion for new trial)

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 September 13, 2013
         Number of previous extensions granted:                 0           Current Due date:
         Date Requested:                                    30 days

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: February 3, 2014
                              The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature:       /s/ Jim Sharp, Jr.
                                                               for the Court

Panel consists of       ____________________________________________

Date: January 14, 2014




November 7, 2008 Revision